Citation Nr: 1634885	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  13-18 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Edward F. Cunningham, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The case was most recently before the Board in October 2014.  At that time, the Board remanded the case for additional development and consideration.  The Board noted that a claim for a total disability rating based on individual unemployability (TDIU) prior to July 19, 2013 was part of the appeal.  In a March 2016 rating decision, the RO granted TDIU, effective April 13, 2011, the date of the Veteran's increased rating claim for PTSD.  As the March 2016 rating decision represents a full grant of the benefit sought for a TDIU, the issue is satisfied, and thus, no longer before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

PTSD has been productive of occupational and social impairment, with deficiencies in most areas; total occupational and social impairment have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for the service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  A standard April 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).  Pursuant to the Board's October 2014 remand, more recent VA treatment records were obtained.  The Veteran was provided VA medical examinations in May 2011, November 2012, and November 2013.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Analysis

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Veteran's PTSD is currently rated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  According to 38 C.F.R. § 4.126(a), a mental disorder shall be rated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2015).

Under Diagnostic Code 9411, the criteria for the current 70 percent rating include occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

The next higher rating, a 100 percent, is warranted if evidence shows total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

Initially, the Board finds that the Veteran's PTSD results in significant occupational impairment; however, this case turns on whether the disorder results in both total occupational and social impairment.

The Veteran filed claim for increase in April 2011.  The Veteran, his wife, and his daughters report that he has no friends, is unable to socialize, and has no relationship with his family.  See Statements (June 27, 2013).  The Veteran's wife reports that she has threatened to leave him, but has not because he threatened to kill himself if she did.  See id.

During the May 2011 VA psychiatric examination, the Veteran reported that he and his wife have been married for 41 years, but that his PTSD has strained their relationship.  The Veteran reported that he and his wife resided in the home of his adult son, but were thinking about moving in with his adult daughter because he did not get along with son.  The Veteran described distant relationships with all of his adult children, stating that they tend to avoid him.  The Veteran reported that he does not spend time with others, noting that he does meet with a fellow combat Veteran three to four times per year.  Overall, the Veteran described himself as a loner.  The VA examiner reported that the Veteran was casually dressed, appropriately groomed, orientated in all spheres, made good eye contact, and displayed appropriate behavior.  The examiner also noted that the Veteran did not report suicidal or homicidal ideation, that his speech and thought processes were unimpaired, thinking was logical and goal orientated, and judgment and insight were unremarkable.  The examiner also noted evidence of persistent avoidance and increased arousal.  The examiner concluded that the Veteran's PTSD was productive of reduced productivity, noting that the Veteran could not hold down employment due to his PTSD.  The examiner assigned a GAF score of 42.

From May 2011 to September 2012, VA treatment records show that the Veteran's mental health status was stable, noting occasional constricted affect and anger.  Throughout this period, GAF scores ranged from 50 to 55.

During the November 2012 VA psychiatric examination, the Veteran reported that he and his wife recently moved in with his adult daughter after he and his son could no longer get along.  The Veteran also reported that he occasionally slept in his car because he did not want to be around other people.  The Veteran also reported that he had acquaintances, but no real friends.  Overall, the Veteran reported a continuation of symptoms noted on the previous VA examination.  The VA examiner noted symptoms of depressed mood; suspiciousness; chronic sleep impairment; disturbances in motivation and mood; difficulty establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or work-like setting.  The examiner concluded that the Veterans PTSD was productive of occupational and social impairment deficiencies in most areas.  The GAF score was 50.

From February 2013 to November 2013, VA treatment records show that the Veteran was "doing well."  See, e.g., VA treatment record (August 5, 2013).  Throughout this period, GAF scores were 51.

During the November 2013 VA psychiatric examination, the Veteran reported that he and his wife continued to live with his adult daughter.  He also reported that the relationship between him and his wife remained stained and that there was continued distance between him and his daughter.  He also reported that he entertained homicidal thoughts when angry.  The VA examiner reported symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances in mood, difficulty in adapting to stressful situations, inability to establish and maintain effective relationships, and suicidal ideation.  The GAF score was 49.

From the February 2014 to November 2015, VA treatment records show a continuation of the previously reported symptoms.  Throughout 2015, the Veteran denied depression, anxiety, and suicidal and homicidal ideation.  The VA treatment providers noted that the Veteran's mood, affect, and behavior were normal.  See VA treatment records (May 6, 2015; November 6, 2015; November 24, 2015).

During the pendency of the appeal, the Veteran's psychiatric disorder has been characterized by depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances in mood, difficulty in adapting to stressful situations, inability to establish and maintain effective relationships, and occasional suicidal and homicidal ideation.  The Board finds that these symptoms resulted, at worst, in occupational and social impairment, with deficiencies in most areas, which is the level of severity contemplated by the currently assigned 70 percent rating.  Moreover, the GAF scores reflect moderate to serious symptoms according to DSM-IV.  This level of impairment encompasses the symptomatology reflective of 50 and 70 percent ratings.  Furthermore, while the Board finds that the Veteran's PTSD results in significant occupational impairment, the Board finds that it does not result in both total occupational and social impairment, which is required for a total disability rating.

The Board acknowledges statements from the Veteran, his wife, and his daughters that he is friendless and unable to socialize with others.  The Board also acknowledges the Veteran's inability to get along with his son, the strained relationship between him and his wife, the distance between him and his adult daughters, his inability to sustain employment due to social impairment, and his tendency to isolate himself from others.  The Board finds, however, that the Veteran's symptoms do not result in total social impairment.  This is particularly due to the fact that the Veteran has remained married to his wife for several decades; has continued a relationship with the daughter with whom he lives, albeit distant; and maintains acquaintances, even though he does not have "real friends."  Moreover, throughout the pendency of the appeal, dozens of periodic mental status examinations show that the Veteran engaged in unremarkable interpersonal interactions with treatment providers, nearly all of whom are mental health professionals.  Indeed, the Veteran's PTSD has resulted in severe social impairment; however, for the reasons discussed above, it does not result in total social impairment.  Furthermore, even though the Veteran is in receipt of TDIU, on the basis of occupational impairment due to PTSD, his PTSD does not meet the criteria of a 100 percent rating as it does not result in both total occupational and social impairment.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 70 percent for PTSD; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Consideration has been given regarding whether the schedular rating is inadequate for the service-connected PTSD, requiring that the RO refer a claim to the Director of the Compensation  Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2016).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied here for the disability.  The Veteran's service-connected PTSD is manifested by signs and symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances in mood, difficulty in adapting to stressful situations, inability to establish and maintain effective relationships, and occasional suicidal and homicidal ideation.  These signs and symptoms, and their resulting impairment, are explicitly contemplated by the rating schedule under Diagnostic Code 9411, which sets forth impairment levels contemplating all symptomatology as the listed symptoms are examples.  

Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.  Additionally, extraschedular consideration on a collective basis has not been expressly raised or reasonably raised by the record.


ORDER

A rating excess of 70 percent for PTSD is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


